DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Collett et al (US 2014/0060554) in view of Chiba (US 4,078,525) and Hermez et al (US 2016/0015926). 
Collett shows the device claimed including a reservoir (205) containing a liquid aerosol composition, an atomizer comprising an electrical resistance heating element (50) with a nonfibrous liquid transport element (510; also, see para 0042) made of ceramic or glass for heating the liquid aerosol component for its vaporization wherein the liquid transport element is in fluid communication with the reservoir via a liquid transport (300) or a liquid channel (850). But, Collett does not explicitly show that the liquid transport element having a microtextured surface that is adapted for surface wicking of the liquid aerosol precursor across the microtextured surface.
Chiba shows it is known to provide an element (2) as a liquid transport element having a microtextured or roughed surface (3) that can absorb liquid across the textured surface so that the liquid can be effectively evaporated by a heating element (5). Also see column 2, lines 54-68. 
Hermez also shows a microstructure having a surface structure including multiple concave and convex portions having a depth of 30-200 um that enhances and improves vaporization of liquid thereon. Also, see Figures 20-24A, and para [0011] and [0147] to [0150]. 
In view of Chiba and Hermez, it would have been obvious to one of ordinary skill in the art to adapt Collett with the nonfibrous liquid transport element having a microstructure surface that is adapted for absorbing or surface wicking of a liquid aerosol precursor composition that would also be predictably allow an enhanced and improved vaporization of liquid thereon by the heating element. It is also noted that Collett shows the liquid transport element that is made of the same material such as ceramic or glass as that of the disclosed invention which also renders the liquid transport element of Collett as a nonfibrous liquid transport element.
With respect to claim 2, Collett further shows the nonfibrous liquid transport element is plate shaped as illustrated in Figure 1. 
With respect to claim 4, Collett shows a secondary liquid transport element (300) interposed between the reservoir and (205) and the nonfibrous liquid transport element (510) as illustrated in Figure 2 wherein the secondary liquid transport element (300 or 820/830) is in fluid communication with the reservoir and the nonfibrous liquid transport element. 
With respect to claim 5, Collett shows the nonfibrous transport element (510), with a microstructure surface as taught by Chiba and Hermez having a heating zone, defined by the area occupied by the electrical resistance heating element (520) and a second zone, which is not occupied by the heating element, spaced  from the heating element wherein the secondary liquid transport element is in fluid communication with at least a portion of the second zone as the secondary liquid transport element is fluidly connected with the nonfibrous transport element (510) and establishes a flow path for the liquid aerosol precursor composition across the microtextured surface.
With respect to claim 6, Collett shows the plate-shaped nonfibrous liquid transport element wherein the second zone is located proximal to the peripheral edge that is spaced from the heating zone defining a portion of a central region. 
With respect to claims 7 and 8, Collett shows the secondary liquid transport element is a wick that comprises a fibrous material or a ceramic material (para 0119 or 0124) wherein the secondary liquid transport element can overlie at least a portion of the microtextured of the nonfibrous liquid transport element of Colette when modified by the microtextured surface taught by Chiba and Hermez. 
With respect to claim 10, Collett shows the heating pattern that includes one or more straight lines extending from a first end to a second end as illustrated in Figure 1.
With respect to claim 11, Collett shows a protective layer (540) overlaying the electrical resistance heating element (520) wherein the aerosol precursor composition would not directly contact the electrical resistance heating element. 
With respect to claims 12 and 13, Collett shows the reservoir and the atomizer that are housed in a cartridge with a control body (20) that further comprises an electrical power source (40) that controls the power/current to the electrical resistance heating element, and Collett further shows a flow sensor (30). 
With respect to claims 14 and 15, Collett shows the pattern of the electrical resistance heating element is a conductive ink printed on the nonfibrous surface combining the heating element and the nonfibrous liquid transport element wherein the nonfibrous surface can be a microtextured surface as taught by Chiba and Hermez. 
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collett in view of Chiba and Hermez as applied to claims 1, 2, 4-8 and 10-15 above, and further in view of Kojima et al (US 4,733,056).
Collett in view of Chiba and Hermez shows the device claimed except for an aperture through which a positive/negative electric terminal is engaged with a first/second portion of the pattern as claimed. 
Kojima shows an electrical resistance heating element having a pattern wherein a positive and a negative terminal are respectively engaged with a first portion and a second portion of the heating element via an aperture (8, 8’). 
In view of Kojima, it would have been obvious to one of ordinary skill in the  art to adapt Collett, as modified by Chiba and Hermez, with the first and second portion of the electrical resistance heating that are respectively connected to a positive and negative terminal via an aperture as an alternative electrical connection arrangement to connect with a power source as known in the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,791,761 (hereinafter US ‘761). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘761 teach the recited elements of the pending claims of the present application including a reservoir, an atomizer having an electrical resistance heating element on a microtextured surface of a nonfibrous liquid transport element as the microtextured surface is in fluid communication with the reservoir and with the heating element. While the claims are not identical, the claim scope of the pending claim is deemed obvious including the microtextured surface for surface wicking of the liquid aerosol precursor composition as US 761 also show the claimed structure of the microtextured surface as claimed. 
All other claim variations are also deemed obvious variants of the claims of US ‘761 as US ‘761 teaches the recited elements of the pending claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761